DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on December 28, 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 and 18-19 are allowed because none of the prior art of record 
discloses or suggests the system comprising an arrangement (40-43) configured to sense at least one parameter associated with the system indicating whether the control unit (16) is able to obtain the stabilization by adding the first power component, the assembly further comprising a second consumer (19) of electric power connected in parallel with the converter (12) to the output (14) of the input filter (6), and a control member (20) of the system is configured to control the second consumer (19) to consume a second power component to one of a) assist the control of the converter (12) to obtain the stabilization and b) alone take care of this stabilization when the assembly is unable to obtain this alone by adding the first power component at the control of the converter, in combination with the remaining claimed features.
	Claims 11-17 are allowed because none of the prior art of record disclose or suggests the method comprising a step of b) sensing at least one parameter associated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, page 12, filed December 28, 2021, with respect to the objections to the specification, drawings, and claims, and the rejections of claims 3, 6-7, 12, and 14-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The objections and rejections of claims 3, 6-7, 12, and 14-17 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836